DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The action is filed on Aug. 24, 2021, and claims 1-20 are pending for examination.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1, 3,6-7, 9-14, 18-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 6-7, 9-10, 12-14, 18-19 of U.S. patent application no. 15/615,674(Now U.S. patent (11,102,257B2) Although the claims at issue are not identical, they are not patentably distinct from each other because the patent contains all the limitations of claim 1, 3,6-7, 9-14, 18-19 of the instant application and thus anticipate the claims of the instant application.   Claims 1, 3,6-7, 9-14, 18-19 of the instant application are therefore not patentably distinct from claims 1, 3, 6-7, 9-10, 12-14, 18-19 of the U.S. Patent 11,102,257B2 and as such are unpatentable over obvious type double patenting. The examiner underlined the difference in claim language.
Instant application (17/410,530)
Now Patent (US 11,102,257B2)
1. A system to manage presentation media, the system comprising: a signage device associated with a display, the signage device comprising: a memory storing: a playlist received from a signage manager remote to the signage device, wherein the playlist comprises a listing of one or more media items to be presented in one or more zones of the associated display; one or more of the media items in the playlist; a module operable to: transmit a signal to the signage manager at an interval; obtain updates from the signage manager to at least one of the playlist or one or more of the media items in response to transmission of the signal to the signage manager; transmit a feed to the associated display, wherein the feed comprises one or more of the media items based on the playlist; and a processor capable of executing the module stored in the memory.










3. The system of claim 1 wherein the module is further operable to split the feed to the associated display to at least one other display such that the associated display and the at least one other display present the same media concurrently.
6. The system of claim 1 wherein the module is capable of interrupting the transmitted feed to play one or more new media items in response to a transmission from the signage manager, wherein the one or more new media items are not in the playlist.
7. A method to control presentation on a plurality of signage devices, the method comprising: managing a plurality of playlists for a plurality of signage devices, wherein each playlist is associated with one of the signage devices, and wherein each signage device is associated with a display and transmits media to the display based on associated playlist; and wherein each signage device is configured to transmit a signal to the signage manager at an interval; allowing the signage manager to independently manage each of the playlists in the plurality of playlists such that the media presented on each of the displays is independently controllable; receiving the signal from one of the plurality of signage devices; determining whether one of the playlists associated with the signage device that transmitted the signal has been updated;
 if a determination is made that a playlist has been updated transmitting from a signage manager to the signage device that transmitted the signal the updated playlist, wherein the signage device plays media based on the updated playlist after receipt of the updated playlist; and wherein transmission of the updated playlist to the signage device that transmitted the signal does not alter the playlists of other signage devices of the plurality of signage devices; identifying one or more media items that are in the updated playlist and not previously transmitted to the signage device; and transmitting the one or more media items that are in the playlist and not previously transmitted to the signage device; wherein the signage manager is inhibited from communicating with the displays.







9. The method of claim 7 further comprising: receiving an update to one or more of the playlists; and pushing the updated one or more playlists to one or more of the signage devices associated with the one or more playlists .

10. The method of claim 7, further comprising determining a health of one of the signage device based on the signal received or not received from the signage device.  
11. The method of claim 10, further comprising transmitting a notification to one or more users based on the determined health of the signage device.
12. The method of claim 7 wherein each of the playlist allows one or more media items to be presented sequentially in one or more zones presented on the display associated with one of the signage managers; and wherein one or more of the media items comprises at least one of: a media item stored in a memory of the signage device, streaming TV feed, streaming movie feed, media related to weather, media related to traffic, alerts, media related to a meeting, a handout, information sheet, media related to business operations, or media related to site specific information.  
13. The method of claim 7 further comprising restricting transmission of one or more of the playlists to one of the signage devices during a quiet period of the signage device.  
14. The method of claim 7 further comprising: receiving one or more new media items for immediate play from a user; receiving an identification of a subset of the signage devices or associated displays, wherein a subset of the playlists are associated with the subset of the signage devices; and transmitting the one or more new media items to the identified subset of signage devices such that the one or more new media items interrupts the subset of playlists being presented by the subset of signage devices on associated displays, and wherein the one or more new media items are not in the subset of playlists.
18. The method of claim 17 further comprising: receiving one or more geographical regions to associate with a set of the plurality of signage devices, and wherein each signage device in the set of signage devices is associated with one or more of the geographical regions; obtaining a severe weather alert associated with one of the geographical regions; transmitting the severe weather alert to one or more signage devices in the set of signage devices that are associated with the geographical region associated with the severe weather alert, wherein the severe weather alert interrupts at least a portion of the playlist in at least one of the zones.  
19. The method of claim 17 further comprising: receiving from a user a selection of one or more zones on one of the displays; obtaining one or more topics for display on one or more of the selected zones on the display; automatically identifying one or more media items for inclusion in one of the playlists associated with the display based on one or more of the topics; and allowing at least one of: 
transmitting a recommendation to the user based on the automatically identified one or more media items for inclusion, or 
automatically updating the playlist to include one or more of the automatically identified one or more media items for inclusion.

1. A system to manage presentation media, the system comprising: a signage device associated with a display, the signage device comprising: a memory storing: a playlist received from a signage manager remote to the signage device, wherein the playlist comprises a listing of one or more media items to be presented in one or more zones of the associated display; one or more of the media items in the playlist; a module operable to: transmit a signal to the signage manager at an interval; obtain updates from the signage manager to at least one of the playlist or one or more of the media items in response to transmission of the signal to the signage manager; transmit a feed to the associated display to cause presentation of the one or more media items according to the playlist, wherein the feed comprises one or more of the media items based on the playlist; and allowing the signage manager to control presentation of the one or more media items on the associated display by: inhibiting receipt of alterations to the playlist from the signage device, wherein the associated display is not capable of transmitting change instructions regarding the playlist to the signage device or the signage manager; and a processor capable of executing the module stored in the memory.
3. The system of claim 1 wherein the module is further operable to split the feed to the associated display to at least one other display such that the associated display and the at least one other display present the same media concurrently.
6. The system of claim 1 wherein the module is capable of interrupting the transmitted feed to play one or more new media items in response to a transmission from the signage manager, wherein the one or more new media items are not in the playlist.
7. A method to control presentation on a plurality of signage devices, the method comprising: managing a plurality of playlists for a plurality of signage devices, wherein each playlist is associated with one of the signage devices, and wherein each signage device is associated with a display and transmits media to the display based on associated playlist, and wherein each signage device is configured to transmit a signal to the signage manager at an interval; allowing the signage manager to independently manage each of the playlists in the plurality of playlists such that the media presented on each of the displays is independently controllable by the signage manager; allowing the signage manager to control presentation of the media on the displays via the associated playlists by inhibiting the signage manager from altering the playlists based on one or more alterations received from the signage devices, wherein each display associated with each of the signage devices plays one or more media items according to the playlist associated with each of the signage devices; receiving the signal from one of the plurality of signage devices; determining whether one of the playlists associated with the signage device that transmitted the signal has been updated;
 if a determination is made that a playlist has been updated transmitting from a signage manager to the signage device that transmitted the signal the updated playlist, wherein the signage device plays media based on the updated playlist after receipt of the updated playlist; Page : 5 of 20 and wherein transmission of the updated playlist to the signage device that transmitted the signal does not alter the playlists of other signage devices of the plurality of signage devices; identifying one or more media items that are in the updated playlist and not previously transmitted to the signage device; and transmitting the one or more media items that are in the playlist and not previously transmitted to the signage device.
9. The method of claim 7 further comprising: receiving an update to one or more of the playlists; and pushing the updated one or more playlists to one or more of the signage devices associated with the one or more playlists .

10. The method of claim 7, further comprising: determining a health of one of the signage device based on the signal received or not received from the signage device; and transmitting a notification to one or more users based on the determined health of the signage device.

12. The method of claim 7 wherein each of the playlist allows one or more media items to be presented sequentially in one or more zones presented on the display associated with one of the signage managers; and wherein one or more of the media items comprises at least one of: a media item stored in a memory of the signage device, streaming TV feed, streaming movie feed, media related to weather, media related to traffic, alerts, media related to a meeting, a handout, information sheet, media related to business operations, or media related to site specific information.  
13. The method of claim 7 further comprising restricting transmission of one or more of the playlists to one of the signage devices during a quiet period of the signage device.  
14. The method of claim 7 further comprising: receiving one or more new media items for immediate play from a user; receiving an identification of a subset of the signage devices or associated displays, wherein a subset of the playlists is associated with the subset of the signage devices; and transmitting the one or more new media items to the identified subset of signage devices such that the one or more new media items interrupts the subset of playlists being presented by the subset of signage devices on associated displays, and wherein the one or more new media items are not in the subset of playlists.
18. The method of claim 17 further comprising: receiving one or more geographical regions to associate with a set of the plurality of signage devices, and wherein each signage device in the set of signage devices is associated with one or more of the geographical regions; obtaining a severe weather alert associated with one of the geographical regions; transmitting the severe weather alert to one or more signage devices in the set of signage devices that are associated with the geographical region associated with the severe weather alert, wherein the severe weather alert interrupts at least a portion of the playlist in at least one of the zones.  
19. The method of claim 17 further comprising: receiving from a user a selection of one or more zones on one of the displays; obtaining one or more topics for display on one or more of the selected zones on the display, wherein the topic is associated with more than one available media items, wherein available media items are available for inclusion in the playlist; automatically identifying one or more media items for inclusion in one of the playlists associated with the display based on one or more of the topics; and allowing at least one of: transmitting a recommendation to the user based on the automatically identified one or more media items for inclusion, or automatically updating the playlist to include one or more of the automatically identified one or more media items for inclusion.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 7, 9-19 are rejected under 35 U.S.C. 103 as being unpatentable over Opdycke (US 2005/0039206 A1), in view of Nocifera (US 2009/0049097A1)
Regarding claim 1,
Opdycke teaches, a system to manage presentation media, the system comprising (see fig. 1, and abstract): 
a signage device associated with a display, the signage device comprising: (see fig. 1 (112-display, 108-signage server), and para [0039] A plurality of display devices are associated with signage server/device.)
a memory storing (fig. 2): 
a playlist received from a signage manager remote to the signage device (see para [0072] The playlist receives from a provider via the signage server (108).), wherein the playlist comprises a listing of one or more media items to be presented in one or more zones of the associated display (See para [0031] and [0071] A media items are video, image, sound, text etc.), and [0083] media playlist stored and displayed groups of geographical locations (from individual stores to regional, national, or global groupings) or customer segments.)
one or more of the media items in the playlist; (see para [0031] and [0071])  
a module operable to: transmit a signal to the signage manager at an interval (see para [0093] content should only run between 4:00 pm and 7:00 pm local time, or content should repeat itself ten times per hour all day long; note: content plays at specific time and then stop playing. It is an interval.) 
obtain updates from the signage manager to at least one of the playlist or one or more of the media items in response to transmission of the signal to the signage manager (see para [0102] facility 202 starts the feedback loop cycle by re-provisioning the points of presence with the updated proposed playlist).
 transmit a feed [i.e. video/playlist] to the associated display (see para [0075] assemble and transmit playlist to the device, note: feed means, playlist/video feed in a sequence (i.e. looping)); (see para [0102] facility 202 starts the feedback loop cycle by re-provisioning the points of presence with the updated proposed playlist, ); and a processor capable of executing the module stored in the memory (see fig. 6(616), and [0090] The coupled display devices may then draw upon the databases for the programming rules and the content parts to display.) 
Opdycke doesn’t explicitly teach,
wherein the feed comprises one or more of the media items based on the playlist; 
In analogous art, Nocifera teaches,
wherein the feed comprises one or more of the media items based on the playlist (see para [0078] new playlist refer that content items are added to the list and sent to the client devices.); and 
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a plurality of display devices are associated with signage server of Opdycke with the feed comprises one or more of the media items based on the playlist of Nocifera. A person of ordinary skill in the art would have been motivated to do this to receive an updated content. (Nocifera: [0007])
Regarding claim 7,
Opdycke teaches, a method to control presentation on a plurality of signage devices, the method comprising (see fig. 1): 
managing a plurality of playlists for a plurality of signage devices, wherein each playlist is associated with one of the signage devices (see fig. 1 (112-display, 108-signage server), and para [0039] A plurality of display devices are associated with signage server/device), and wherein each signage device is associated with a display and transmits media to the display based on associated playlist (see para [0072]); and 
a module operable to: transmit a signal to the signage manager at an interval (see para [0093] content should only run between 4:00 pm and 7:00 pm local time, or content should repeat itself ten times per hour all day long; note: content plays at specific time and then stop playing. It is an interval.) 
allowing the signage manager to independently manage each of the playlists in the plurality of playlists such that the media presented on each of the displays is independently controllable(see para [0022] and para [0048]); 
receiving the signal from one of the plurality of signage devices (see para [0090]); determining whether one of the playlists associated with the signage device that transmitted the signal has been updated (see fig. 6(616), and [0090] The coupled display devices may then draw upon the databases for the programming rules and the content parts to display.)
if a determination is made that a playlist has been updated transmitting from a signage manager to the signage device that transmitted the signal the updated playlist (see para [0090]), wherein the signage device plays media based on the updated playlist after receipt of the updated playlist (see para [0090]); and 
identifying one or more media items that are in the updated playlist and not previously transmitted to the signage device (see para [0102]); and transmitting the one or more media items that are in the playlist and not previously transmitted to the signage device (see para [0105] if the information indicates that the display has newly or recently joined the digital signage network, facility 202 may include the display in the playlist.); wherein the signage manager is inhibited from communicating with the displays (see para [0105] thus facility 202 provisions the display with a user interface and content that can be browsed interactively vs. other passive forms of content.)
Opdycke fails to teach,
wherein transmission of the updated playlist to the signage device that transmitted the signal does not alter the playlists of other signage devices of the plurality of signage devices.
In analogous art, Nocifera teaches,
wherein transmission of the updated playlist to the signage device that transmitted the signal does not alter the playlists of other signage devices of the plurality of signage devices(see para [0078] new playlist refer that content items are added to the list and sent to the client devices.).
wherein the signage manager is inhibited from communicating with the displays.  (see para [0094] There are multiple display(s), content provider can change/interrupt the playlist of the associated display (i.e. device), and [0096] content provider cannot interrupt the playlist for another display/device (i.e. independent/main display). )
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a plurality of display devices are associated with signage server of Opdycke with inhibiting receipt of alterations to the playlist from the signage device of Nocifera. A person of ordinary skill in the art would have been motivated to do this to receive an updated content. (Nocifera: [0007])
Regarding claim 9,
Opdycke and Nocifera teach claim 7,
Opdycke further teaches, further comprising: receiving an update to one or more of the playlists (see para [0102] re-provisioning the points of presence with the updated proposed playlist, then proceeds to an end step.); and pushing the updated one or more playlists to one or more of the signage devices associated with the one or more playlists (see para [0102]).
Regarding claim 10,
Opdycke and Nocifera teach claim 7,
Opdycke further teaches, further comprising determining a health of one of the signage device based on the signal received or not received from the signage device (see [0103] A smart media box generally broadcasts its displays' characteristics and capabilities (e.g., network identification, type of display (e.g., LCD, CRT, LED, plasma, etc.), resolution, location, current health status, customer identification, input modes, etc.), cache content and programming heuristics for its displays, and log and/or store run time and response data.)
Regarding claim 11,
Opdycke and Nocifera teach claim 10,
Opdycke further teaches, further comprising transmitting a notification to one or more users based on the determined health of the signage device (see para [0103] and claim 37, the information indicating the characteristic of the display device includes information indicating a current health status of the display device.)
Regarding claim 12,
Opdycke and Nocifera teach claim 7,
Opdycke further teaches, wherein each of the playlist allows one or more media items to be presented sequentially in one or more zones presented on the display associated with one of the signage managers (see para [0072] Opdycke suggest or disclose, on the digital signage network may store the playlists so that an application controlling the display can execute the programming as directed by the playlists. Subsequent to provisioning the playlists, facility 202 proceeds to an end step.); and
 wherein one or more of the media items comprises at least one of: a media item stored in a memory of the signage device [0041], streaming TV feed, streaming movie feed, media related to weather [0032], media related to traffic ([0038]), alerts ([0105]), media related to a meeting, a handout, information sheet, media related to business operations, or media related to site specific information (para [0026]).
Regarding claim 13,
Opdycke and Nocifera teach claim 7,
Opdycke further teaches, further comprising restricting transmission of one or more of the playlists to one of the signage devices during a quiet period of the signage device (see para [0026])
Regarding claim 14,
Opdycke and Nocifera teach claim 7,
Opdycke further teaches, further comprising: 
receiving one or more new media items for immediate play from a user (see para [0021]); receiving an identification of a subset of the signage devices or associated displays ([0021]), wherein a subset of the playlists are associated with the subset of the signage devices [0039]; and transmitting the one or more new media items to the identified subset of signage devices such that the one or more new media items interrupts the subset of playlists being presented by the subset of signage devices on associated displays (see para [0078], and wherein the one or more new media items are not in the subset of playlists (see para [0078]).
Regarding claim 15,
Opdycke and Nocifera teach claim 7,
Opdycke further teaches, generating one or more user interfaces to allow customization of at least one of (see para [0036]): 
one or more of the playlists or one or more of the media items (see para [0031]).
Regarding claim 16,
Opdycke and Nocifera teach claim 9,
Opdycke further teaches, further comprising inhibiting transmission of each of the playlists to a signage manager other than the associated signage manager other than the associated signage manager (see para last part of [0083] different geographical location means other playlist as well as other management.)
Regarding claim 17,
Opdycke teaches, a method to control presentation of media items on a plurality of signage devices, the method comprising (see abstract):
 transmitting from a signage manager to a plurality of signage devices a plurality of playlists(see para [0039]), wherein each playlist is associated with one of the signage devices, and wherein each signage device is associated with a display (see para [0039]);
wherein each playlist is associated with one of the signage devices, and wherein each of the signage devices transmits media to a single display according to an associated playlist (see para [0039] digital signage server 108 may store the playlists and control the presentation of the content on the coupled display devices based on the playlists.), and wherein each display presents one or more media items of an associated playlist according to the associated playlist (see para [0078]);
and wherein the signage manager allows independent management of each of the playlists in the playlists such that the media presented on each of the displays is independently controllable (see para [0083] The input variables can be thought of as the "X" or independent variables in the aforementioned regression technique. After the variables are defined, their potential values are identified. For example, if the independent variables are content groups.).
Opdycke fails to teach,
wherein the signage manager is inhibited from changing the plurality of playlists based on instructions from the associated displays;  
In analogous art, Nocifera teaches,
wherein the signage manager is inhibited from changing the plurality of playlists based on instructions from the associated displays (see para [0104] a group of controls that specify the behavior of RDU when content block interrupts execution of another playlist.);  
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a plurality of display devices are associated with signage server of Opdycke with inhibiting receipt of alterations to the playlist from the signage device of Nocifera. A person of ordinary skill in the art would have been motivated to do this to receive an updated content. (Nocifera: [0007])
Regarding claim 18,
Opdycke and Nocifera teach claim 17,
Opdycke further teaches, further comprising: 
receiving one or more geographical regions to associate with a set of the plurality of signage devices (see para [0024] a list of play-ready clips, content parts, timing parameters such as start date and time of repeat characteristics, locale specifications such as network, nodes, channels, geographic regions, demographic associations.), and 
wherein each signage device in the set of signage devices is associated with one or more of the geographical regions(see para [0024]); 
obtaining a severe weather alert associated with one of the geographical regions (see para [0032] collaborative filtering of the digital content that is delivered, may dictate which playlist is invoked or a choice of a playlist from multiple playlists based on variables such as, by way of example, current shopping cart contents, personal or audience identification, inventory levels, weather conditions, etc.); 
transmitting the severe weather alert to one or more signage devices in the set of signage devices that are associated with the geographical region associated with the severe weather alert, wherein the severe weather alert interrupts at least a portion of the playlist in at least one of the zones (see para [0075]).
Regarding claim 19,
Opdycke and Nocifera teach claim 17,
Opdycke further teaches, further comprising: 
further comprising: receiving from a user a selection of one or more zones on one of the displays (see para [0006]); 
obtaining one or more topics for display on one or more of the selected zones on the display (see para [0024]); 
automatically identifying one or more media items for inclusion in one of the playlists associated with the display based on one or more of the topics (see para [0031]); and 
allowing at least one of: transmitting a recommendation to the user based on the automatically identified one or more media items for inclusion, 
or automatically updating the playlist to include one or more of the automatically identified one or more media items for inclusion (see para [0022]).
Claims 3, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Opdycke (US 2005/0039206 A1), in view of Nocifera (US 2009/0049097A1), further in view of Xia (US 2014/0351748 A1).
Regarding claim 3,
Opdycke and Nocifera teach claim 1,
Opdycke and Nocifera fail to teach, 
wherein the module is further operable to split the feed to the associated display to at least one other display such that the associated display and the at least one other display present the same media concurrently.
In analogous art, 
Xia teaches, wherein the module is further operable to split the feed to the associated display to at least one other display such that the associated display and the at least one other display present the same media concurrently (see fig. 5(S501-S503), and para [0135] one screen splits into two displays, and execute one or two program(s)simultaneously.)
 and see also [0171].)
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a plurality of display devices are associated with signage server of Opdycke with Nocifera further with wherein the module is further operable split the feed to the associated display to at least one other display such that the associated display and the at least one other display present the same media concurrently of Xia. A person of ordinary skill in the art would have been motivated to do this to view same content in the multiple locations (Xia: [0171])
Claim 8 recites all the same elements of claim 3, but in method form rather system form.  therefore, the supporting rationale of the rejection to claim 3 applies equally as well to claim 8.
Claims 2, 5 are rejected under 35 U.S.C. 103 as being unpatentable over Opdycke (US 2005/0039206 A1), in view of Nocifera (US 2009/0049097A1), further in view of Shaffer (US 2011/0225238 A1).
Regarding claim 2,
Opdycke and Nocifera claim 1,
Opdycke and Nocifera fail to teach, wherein one or more of the media items includes media streamed from an external source, and wherein the signage device allows the media to be streamed from the external source to the associated display according to the playlist.
In analogous art, Shaffer teaches, 
wherein one or more of the media items includes media streamed from an external source (see para [0028] data channel management features may be provided externally to these elements or included in some other element to achieve this intended functionality.), and wherein the signage device allows the media to be streamed from the external source to the associated display according to the playlist (see para [0041]).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a plurality of display devices are associated with signage server of Opdycke with one or more of the media items includes media streamed from an external source of Shaffer. A person of ordinary skill in the art would have been motivated to do this to play a video stream (Shaffer: [0002]).
Regarding claim 5,
Opdycke and Nocifera claim 1,
Opdycke and Nocifera fail to teach, wherein an internet outage does not substantially affect playback of media based on the playlist by the signage device.
In analogous art, Shaffer teaches, 
wherein an internet outage does not substantially affect playback of media based on the playlist by the signage device (see para [0041] the media stream, critical information could be lost during the transition. Using the tendered architecture, the other SWAT team members in this scenario would continue to receive the media stream unaffected.)
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a plurality of display devices are associated with signage server of Opdycke with one or more of the media items includes media streamed from an external source of Shaffer. A person of ordinary skill in the art would have been motivated to do this to play a video stream (Shaffer: [0002]).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Opdycke (US 2005/0039206 A1), in view of Nocifera (US 2009/0049097A1), further in view of Zito (US 2008/0319856 A1).
Regarding claim 4,
Opdycke and Nocifera claim 1,
 Opdycke and Nocifera fail to teach, wherein the module is inhibited from receiving alterations to the playlist from the signage device, and wherein the associated display is not capable of communicating with the signage device.
In analogous art, Zito teaches, 
wherein the module is inhibited from receiving alterations to the playlist from the signage device, and wherein the associated display is not capable of communicating with the signage device (see para [0086] users may be given the option to prohibit  the copying of all or a portion of their playlist 48 to other playlists 48. This may be particularly important for certain copyright owners wanting to limit distribution and/or presentation of their copyrighted work. Additionally, as set forth above, the media player 44 could also permit acquisition of a full copy of any selected media, if permitted by the media's owner.)
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a plurality of display devices are associated with signage server of Opdycke with nhibited from receiving alterations to the playlist of Zito. A person of ordinary skill in the art would have been motivated to do this to prohibit unauthorized playback media items (Zito: [0005]-[0006]).
Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Opdycke (US 2005/0039206 A1), in view of Nocifera (US 2009/0049097A1), further in view of Kapoor (US2010/0057928A1).
Regarding claim 6,
Opdycke and Nocifera claim 1,
Opdycke and Nocifera fail to teach, wherein the module is capable of interrupting the transmitted feed to play one or more new media items in response to a transmission from the signage manager, wherein the one or more new media items are not in the playlist.
In analogous art,
Kapoor teaches, wherein the module is capable of interrupting the transmitted feed to play one or more new media items in response to a transmission from the signage manager (see para [0101] the process 600 can determine whether it can interrupt the currently-streaming stream before it is finished playing to switch the stream to the new stream.), wherein the one or more new media items are not in the playlist (see para [0045] replacing an item in the playlist with another before the start of the streaming or even in the middle while the original item is already streaming; reordering of the streams in the playlist; and removing one or more streams from the playlist.)
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a plurality of display devices are associated with signage server of Opdycke with replacing an item in the playlist with another before the start of the streaming or even in the middle while the original item is already streaming of Kapoor. A person of ordinary skill in the art would have been motivated to do this to play a video stream (Kapoor: [0006])
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Opdycke (US 2005/0039206 A1), in view of Nocifera (US 2009/0049097A1) further in view of Yastrebenetsky (US 2017/0019394A1)
Regarding claim 5,
Opdycke and Nocifera claim 1,
Opdycke teaches, 
wherein at least one of the playlists comprises at least one media item stored in the memory (see para [0039] digital signage server 108 may store the playlists and control the presentation of the content on the coupled display devices based on the playlists. )
Opdycke fails to teaches, 
wherein the at least one stored media item is presented during an internet outage such that the internet outage does not substantially affect playback of media based on the playlist by the signage device.
In analogous art, Yastrebenetsky teaches, wherein an internet outage does not substantially affect playback of media based on the playlist by the signage device (see para [0034] the playback of the guest media item maybe interrupted such as when an internet connection or power lost.) 
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a plurality of display devices are associated with signage server of Opdycke with Nocifera further with media item maybe interrupted such as when an internet connection or power loss of Yastrebenetsky. A person of ordinary skill in the art would have been motivated to do this to play a content [Yastrebenetsky: [0034])
Claims 20 is rejected under 35 U.S.C. 103 as being unpatentable over Opdycke (US 2005/0039206 A1), in view of Nocifera (US 2009/0049097A1) further in view of Navar (US 2011/0004669A1).
Regarding claim 20,
Opdycke and Nocifera teach claim 17,
Opdycke and Nocifera fail to teach, receiving an identification of one or more topics to add to one of the playlists from a user; 
identifying one or more media items based on the identified one or more topics; automatically including the identified one or more media items in the playlist for a first period of time.
In analogous art, Navar teaches, receiving an identification of one or more topics to add to one of the playlists from a user (see para [0036], and [0038] the user selects a content (e.g. the content is an audio song refer as media item,) to be purchased); identifying one or more media items based on the identified one or more topics; automatically including the identified one or more media items in the playlist for a first period of time (see the para [0113]-[0114]. playlists are modified “include the request song” refer as content items are added with the list of songs.)
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a plurality of display devices are associated with signage server of Opdycke with Nocifera further with wherein the one or more selected media items is added to the playlist of Navar. A person of ordinary skill in the art would have been motivated to do this to deliver a content (Navar: [0006])

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SM ISLAM whose telephone number is (571)270-0566. The examiner can normally be reached on m-f 8-5pm (EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne whose telephone number is (571)272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. 

Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/SM Z ISLAM/Examiner, Art Unit 2457                
                                               
                                                                                                                            
/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2443